Exhibit 10.4
 
 
SALES AGREEMENT




This SALES AGREEMENT (this “Agreement”) is made as of 31 October, 2008, by and
among Rogers Induflex NV (which will be renamed “Induflex NV” shortly after the
acquisition of its shares as of the date hereof, as described below), a Belgian
company registered with the Crossroads Bank of Enterprises under enterprise
number 0427693784 ("Induflex"), Rogers BVBA, a Belgian company having its
registered office at Afrikalaan 188, 9000 Ghent and registered with the
Crossroads Bank of Enterprises under enterprise number 0406.657.553, and
formerly known as Rogers NV (“Rogers BVBA”), and Rogers Corporation, a
Massachusetts corporation (“Rogers”).  Each of Induflex, Rogers BVBA and Rogers
may be referred to herein, individually, as a “Party” and, collectively, as the
“Parties”.


WHEREAS, Induflex Holding NV, a Belgian company registered with the Crossroads
Bank of Enterprises under enterprise number 0807.149.569 and Rogers are parties
to that certain Stock Purchase Agreement, of even date herewith (the “Stock
Purchase Agreement”), pursuant to which Induflex Holding NV is purchasing all of
the issued and outstanding shares of capital stock of Induflex held by Rogers;
and


WHEREAS, the parties desire to set forth in this Agreement the terms and
conditions upon which Induflex will agree to continue to sell busbar insulation
products (the “Products”) to Rogers BVBA and Rogers after the Closing Date.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which hereby are acknowledged, the parties agree as
follows
 
Section 1.    Definitions.
 
The following terms shall have the meanings set forth below (such meanings to be
equally applicable to the singular as well as the plural forms of the terms
defined):
 
“Affiliate” means (a) an entity which is controlled by, controls, or is under
common control with another entity, (b) an entity owning a majority of the
voting securities of another entity, and (c) an entity a majority of whose
voting securities is owned by the other entity.

“Disclosing Party” shall have the meaning set forth in Section 6.1.


“Ordering Party” shall have the meaning set forth in Section 2.2.


“Receiving Party” shall have the meaning set forth in Section 6.1.
 
“Specifications” shall have the meaning set forth in Section 2.3.
 
“Term” shall have the meaning set forth in Section 4.1.


All other capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Stock Purchase Agreement.
 

--------------------------------------------------------------------------------


 
Section  2.     Products Sales; Ordering; Delivery.


2.1    Sales Of Products.  Induflex agrees that, subject to the terms and
conditions of this Agreement, from and after the Closing Date, Rogers BVBA and
Rogers, and any Affiliate of either of them, shall be permitted to purchase the
Products on a non-exclusive basis from Induflex in the manner set forth herein;
provided, that nothing set forth herein shall result in a commitment by Roger
BVBA, Rogers or any such Affiliate to purchase the Products hereunder or to
establish any minimum purchase requirements.   Induflex shall use its best
efforts to assure the availability of the Products for the Term, at supply
levels consistent with those as of the Closing Date.


2.2    Purchase Orders.  For each specified quantity of the Products, Rogers
BVBA and Rogers, as applicable (each, an “Ordering Party”) shall deliver to
Induflex a purchase order.  Whether or not expressly referenced in such purchase
order, all sales of Product from Induflex hereunder shall be subject to Rogers’
Belgian Terms and Conditions of Purchase, set forth as Exhibit A and/or Exhibit
B hereto, unless otherwise agreed in writing by the Parties, or unless otherwise
expressly set forth in this Agreement.  The provisions of said Exhibit A and/or
Exhibit B shall be incorporated into this Agreement as though expressly set
forth herein.


The Ordering Party shall reference this Agreement on each purchase order, and
shall specify the following information: (a) the purchase order number, (b)
quantity of Products desired, (c) the locations to which the Products are to be
delivered, (e) whether delivery of the Products will be made in one shipment or
in installments, and (d) the dates for delivery for the one shipment or each
installment.  No terms or conditions included in any purchase order,
acknowledgement or other transmittal, whether on a standard business form or
otherwise utilized by an Ordering Party or Induflex in connection with the sale
of the Products, which are in conflict with any provision of this Agreement,
Exhibit A or Exhibit B hereto shall be valid; nor shall any such terms or
conditions shall be construed or deemed to be an amendment of or supplement to
this Agreement or otherwise binding on such Ordering Party or Induflex.  Within
ten (10) business days of receipt of any purchase order, Induflex shall confirm
acceptance of the purchase order, unless either (a) a term of the purchase
order, not provided in this Agreement or in Exhibit A hereto, is not reasonably
acceptable to Induflex, in which case, within such time period, Induflex shall
notify the Ordering Party of the reason therefor, and, if possible, shall offer
to accept the purchase order without that term; or (b) Induflex has insufficient
quantities of the Products available, in which case Induflex shall provide a
notice to the Ordering Party within such time period stating same and modifying
the purchase order to reflect the quantity which Induflex can provide. In the
event that Induflex fails to either accept or reject (to the extent permitted
herein) any purchase order within said ten (10) days, the purchase order shall
be deemed accepted.


2.3           Consignment Stock.  Induflex shall provide Products to Rogers BVBA
on a consignment basis, when and as ordered by Rogers BVBA on such basis in
accordance with the provisions hereof. Rogers BVBA shall submit reports to
Induflex, at least twice each month, indicating in reasonable detail the
Products consumed or sold during the most recently concluded semi-monthly
period, along with a purchase order for such Products. Induflex shall issue an
invoice to Rogers BVBA for the Products described in such purchase order, with
payment therefor due net thirty (30) days from the date of such invoice;
provided, that Induflex may, at its option, deliver an invoice to Rogers BVBA
for any Products consigned pursuant to this Section 2.3 that remain unused or
unsold for more than three (3) months from the date of delivery.  Rogers BVBA
shall keep such books and records as it deems reasonably necessary to record the
consumption and sale of any consigned Products, which books and records shall be
made available to Induflex for inspection in the premises of Rogers BVBA upon
reasonable request.


2.4    Specifications.  All Products supplied hereunder shall be manufactured by
Induflex in conformance with applicable specifications currently utilized by the
Company, or as otherwise agreed to by the Parties and annexed as a schedule
hereto, such specifications to set forth, at a minimum, the manufacturing and
testing procedures and acceptance criteria for the Products (the
“Specifications”).  The Specifications shall not thereafter be modified without
the mutual agreement of the parties to such order.
 
2

--------------------------------------------------------------------------------


 
Section 3.    Price and Payment.


3.1  Payment Terms.  Payment for the Products shall be made in Euros or dollars,
as specified in the applicable purchase order, net seventy-five (75) days from
receipt of an invoice for the Products described therein (other than consignment
sales described in Section 2.3 hereof, which shall be paid net thirty (30) days
therefrom), by wire transfer of immediately available funds to a bank account
designated in writing by Induflex, unless otherwise agreed.


3.2  Competitive Pricing.


The selling price for all Products sold by Induflex to Rogers hereunder shall be
no higher than any sale made by Induflex within the three (3) months immediately
preceding such sale, to any other customer of the Products in similar or lesser
quantities. Notwithstanding the preceding sentence, however, Induflex shall not
be required to make available to Rogers special prices occasionally granted to
customer under extenuating circumstances, such as, for example, commercial
gestures to attract a new customer or to remedy a dispute or problem (such as
late delivery or broken promises) with existing customers.


Induflex acknowledges that the prices currently paid by Rogers and Rogers BVBA
for Products are as set forth on Exhibit B hereto. Induflex agrees not to
increase, and shall not be required to decrease, the price for any of the
Products during the term hereof unless the average price for all raw materials
used in that Product during a fiscal quarter (the “Price Change Quarter”),
expressed as a percentage of the average purchase price then in effect for that
Product during the Price Change Quarter, has increased or decreased from its
level immediately prior to the commencement of the Price Change Quarter by seven
percent (7%) or more. If it has so increased or decreased, then Induflex shall
notify Rogers and Rogers BVBA of that fact within ten (10) days after the end of
the Price Change Quarter. The new Product price shall be the price which is
sufficient to bring the raw materials percentage described above fully back up,
or back down, to its level prior to the Price Change Quarter began. The price
change for such Product shall commence at the beginning of the second fiscal
quarter after the end of the Price Change Quarter (so, for example, if the Price
Change Quarter ends on March 31 of a year, the price increase or decrease shall
be effective beginning July 1st of that year).  During the three months
preceding the last quarter of the fifth year of the term of this agreement, both
parties will convene and assess whether general economic or other changes in
circumstances justify continuation of this arrangement. Unless the parties
otherwise agree at that meeting, this Section 3.2 shall be of no further force
and effect after the expiration of five (5) years from the commencement of this
agreement.


Section 4.     Term and Termination.


4.1  Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue for fifteen (15) years thereafter, unless and until
terminated in accordance with Section 4.2.  The Parties, by mutual agreement,
may extend the Term.  As used herein, “Term” shall refer both to the initial
Term and any extension thereof.


4.2  Termination.


4.2.1  Material Breach.  If any Party materially breaches any of the terms of
this Agreement and such material breach remains uncured for a period of sixty
(60) days after having received written notification of such violation, then
either of the non-breaching Parties may thereafter immediately terminate this
Agreement by so notifying all of the Parties in writing.  Such termination shall
not prejudice the damage rights of the non-breaching Parties as against the
breaching Party, which shall have all of the rights and remedies available to
them under this Agreement, at law, in equity, or otherwise.
 
3

--------------------------------------------------------------------------------


 
4.2.2  Insolvency.  If any Party makes an assignment for the benefit of
creditors, or has a receiver, trustee in bankruptcy, or similar officer
appointed to take charge of all or part of its property, then either of the
other Parties may terminate this Agreement with immediate effect by delivering
written notice thereof.


4.2.3  Force Majeure.  If any Party is unable to fully perform its obligations
hereunder for a period of sixty (60) days following an event described in
Section 8.6, and such inability remains uncured for a period of sixty (60) days
following written notice by the Party unable to perform, either of the remaining
Parties may thereafter terminate upon thirty (30) days’ written notice.


4.2.4  Termination for Dormancy.  If no purchase orders are submitted by Rogers
or any of its Affiliates for twelve (12) consecutive months hereunder, either
Rogers or Rogers BVBA, on the one hand, or Induflex, on the other, thereafter
may terminate this agreement upon ten (10) days’ notice to the other parties
hereto.


4.3  Survival. Expiration or termination of this Agreement for any reason shall
not relieve any Party for a breach of this Agreement occurring prior to such
expiration or termination.  Any warranties,  indemnities and other provisions in
this Agreement or in Exhibit A hereto shall survive the termination or
expiration of this Agreement with respect to Products delivered or ordered prior
to such termination.


Section 5.    Representations.


5.1   Representations and Warranties of each Party.  Each Party hereby
represents and warrants that (a) it has the corporate power and authority to
enter into this Agreement and to perform its obligations hereunder, (b) this
Agreement has been duly executed and delivered and represents a legal and valid
obligation, binding upon and enforceable against it in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditor’s rights generally, or (ii) general principles of equity, whether
considered in a proceeding in equity or at law, (c) the execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, (d) the execution of this Agreement by each Party, and its
performance by such Party in accordance with its terms, does not and would not
violate any law or regulation of any court, governmental body or administrative
or other agency within the jurisdiction to which such Party is currently subject
as of the date hereof, and (e) all necessary consent, approvals and
authorizations of any governmental authorities and third parties required to be
obtained by it in connection with this Agreement have been obtained. These are
in addition to the various warranties set forth on Exhibit A hereto.


Section 6.   Confidentiality and Nonuse


6.1  Confidentiality. A Party that receives (the "Receiving Party") confidential
information disclosed to it by another Party (the "Disclosing Party") shall keep
confidential and not disclose to any third party any confidential information
disclosed to it hereunder.  (For purposes hereof, “confidential information”
shall mean only that information which is clearly labeled as such.) The
Receiving Party shall use the same care and security measures that each uses to
protect its own confidential information, but in any event the Receiving Party
shall use no less than reasonable care in protecting the Disclosing Party's
confidential information.  The obligation to keep the confidential information
disclosed by the Disclosing Party strictly confidential shall survive the
expiration or termination of this Agreement and shall continue in force until
the confidential information has been generally disclosed to the public other
than by a breach of this Agreement.
 
4

--------------------------------------------------------------------------------


 
6.2  Permitted Disclosure. To the extent that the Disclosing Party discloses any
confidential information to the Receiving Party, the Receiving Party may
disclose the confidential information only to those of its respective employees,
agents and contractors who need to know such confidential information for
purposes of this Agreement and who have executed a confidentiality agreement
with the Receiving Party with obligations of confidentiality and nonuse that are
no less stringent that those in this Agreement.


6.3  Limitation on Use.  The Receiving Party shall not use any of the Disclosing
Party's confidential information and shall ensure that its respective employees
and contractors will not use any of the Disclosing Party's confidential
information disclosed to it hereunder for any purpose other than in accordance
with this Agreement and will not reverse engineer any such confidential
information.  All rights, title and ownership in and to all confidential
information disclosed by any Disclosing Party hereunder, including discoveries
or inventions based upon or derived from such confidential information,  shall
remain in the Disclosing Party.


Each Party agrees to promptly disclose to a Disclosing Party any discoveries or
inventions principally based upon or principally derived from such Disclosing
Party’s confidential information and further agrees to assign (and does hereby
assign) to such Disclosing Party, the sole and exclusive ownership in all such
discoveries and inventions and to sign all documents and do all things
reasonably necessary to give effect thereto.  Notwithstanding the preceding
sentence: (a) if such discoveries or inventions relate primarily to “Laminates”
(as that term is defined in the Non-Competition Agreement between Induflex
Holding NV and Rogers of even date herewith), then such discoveries or
inventions shall remain the sole and exclusive property of Induflex, even if
based upon confidential information from Rogers; and (b) if such discoveries or
inventions relate primarily to busbars, then such discoveries or inventions
shall remain the sole and exclusive property of Rogers, even if based upon
confidential information from Induflex.


6.4  Exclusions.   Confidential information shall not include information that:
(a) at the time of its disclosure is available to the public; (b) after
disclosure becomes available to the public through no fault of the Receiving
Party; (c) the Receiving Party can show, through adequate written documentation,
was received by it from a third party without breach of an obligation of
confidentiality; or (d) the Receiving Party can show, through adequate written
documentation, was independently developed without use or reference to any  of
the Disclosing Party’s confidential information.


6.5  Duties Upon Expiration or Termination. Upon the written request by the
Disclosing Party and/or after expiration or termination of this Agreement, the
Receiving Party shall either return all of the Disclosing Party's confidential
information received by the Receiving Party or destroy the same, but in any
event the Receiving Party shall make no further use of the Disclosing Party's
confidential information.


6.6  Unauthorized Use.  In case any Receiving Party becomes aware or has
knowledge of any unauthorized use or disclosure of confidential information, it
shall promptly notify the Disclosing Party of such unauthorized use or
disclosure and take any and all steps reasonably necessary to assist the
Disclosing Party in attempting to minimize any potential or actual damages or
losses resulting from such unauthorized use or disclosure.
 
5

--------------------------------------------------------------------------------


 
6.7  Compelled Disclosure.  The Receiving Party may disclose the Disclosing
Party's confidential information to the extent required to comply with, a court
or administrative subpoena or order which appears to be lawful on its face,
provided that the Receiving Party first uses its best efforts to obtain an order
preserving the confidentiality of the information of the Disclosing Party and
provided the Receiving Party gives the Disclosing Party timely notice of the
contemplated disclosure to give the Disclosing Party an opportunity to intervene
to preserve the confidentiality of the information.


Section 7.    Competence


Each Party acknowledges that it was represented by counsel in connection with
the negotiation, preparation and execution of this Agreement, is fully competent
to execute this Agreement, understands its terms and provisions, and is
authorized to and has voluntarily executed this Agreement.  Each Party further
acknowledges that, in executing this Agreement, it has relied upon its own
knowledge and judgment and/or the advice of its counsel.  It is expressly
understood, agreed and warranted that in entering into this Agreement, no Party
has relied upon any warranty, representation, statement, promise, action or
advice of any other Party, except those expressly set forth herein.


Section 8.    Miscellaneous


8.1  Entire Agreement. This Agreement and the Stock Purchase Agreement
constitute the entire agreement of the Parties, and supersedes any prior or
contemporaneous agreements between the Parties, with respect to the subject of
this Agreement. The Parties shall be bound only by a writing that memorializes
this Agreement and which is signed by an authorized representative of each
Party.


8.2  Modifications to Agreement. Except as otherwise expressly provided herein,
this Agreement may be modified only by a writing that specifically refers to
this Agreement and which is signed by an authorized representative of each
Party.


8.3  Notices.  All notices and other communications required or permitted to be
given by any Party herein to another Party shall be in writing and shall be
deemed given when received, and may be sent by mail, courier or similar means.
Such notices and communications also may be made via facsimile, electronic mail
or other electronic means; provided, that receipt thereof is acknowledged by the
recipient in a manner constituting valid notice hereunder. Such notices and
other communications shall be addressed to the recipient Party or Parties at the
addresses below, or at such other address as such Party hereafter may furnish to
all of the other Parties in a manner constituting valid notice hereunder:
 

 

 
If to Induflex:
c/o Induflex NV
   
Ottergemsesteenweg 799
   
9000 Gent, Belgium
   
Facsimile No: +32-9-222-37-91
   
Attn.: Joel Ludvigsen
   
joel@ludvigsen.be
       
If to Rogers or

Rogers BVBA:
c/o Rogers BVBA
   
Afrikalaan 188
   
900 Gent, Belgium
   
Facsimile No:  +32-9-235-33-36
   
Attn: Supply Chain Manager
         
-- with a mandatory copy to –

 

 
6

--------------------------------------------------------------------------------





   
c/o Rogers Corporation
   
One Technology Drive
   
Rogers, Connecticut  06263-0188
   
UNITED STATES
   
Attention: Office of the Corporate Secretary
   
Facsimile: (860) 779-5585
   
(Current e-mail:  bob.soffer@rogerscorporation.com)
 
 
     
-- and with another mandatory copy to –
   
 
   
Samuel M. Shafner, Esq.
   
Burns & Levinson LLP
   
125 Summer Street
   
Boston, MA 02110
   
Facsimile: (617) 345-3299
   
E-mail: sshafner@burnslev.com
   
 

 
8.4  Law Governing the Agreement; Dispute Resolution. This Agreement will be
governed by the laws of Belgium. Any dispute, controversy or claim arising out
of or relating to this Agreement, or the breach or invalidity thereof, will be
settled by arbitration in accordance with the provisions of Section 9(f) of the
Stock Purchase Agreement, which are incorporated herein by reference, mutadis
mutandis, as if they were expressly set forth herein.


8.5  Severability. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been part of this
Agreement.


8.6  Force Majeure. If the performance of any duty (other than payment and
confidentiality obligations) under this Agreement is prevented, restricted or
interfered with by reason of war, revolution, civil commotion, acts of public
enemies or terrorists, blockade, embargo, strikes, outage of the Internet, law,
order, proclamation, regulation, ordinance, demand, or requirement having a
legal effect of any government or any judicial authority or representative of
any such government, or any other act whatsoever, whether similar or dissimilar
to those referred to in this paragraph, which is beyond the reasonable control
of the Party affected, then, subject to Section 4.2.3, the Party so affected
shall, upon giving prior written notice to the other Party, be excused from such
performance to the extent of such prevention, restriction, or interference;
provided, that the Party so affected shall use reasonable commercial efforts to
avoid or remove such causes of nonperformance, and shall continue performance
hereunder with reasonable dispatch whenever such causes are removed.


8.7  Waiver. All waivers of any rights or breach hereunder must be in writing to
be effective, and no failure to enforce any right or provision shall be deemed
to be a waiver of the same or other right or provision on that or any other
occasion.


8.8  Assignment.  No Party shall have the right to assign this Agreement without
prior written consent of the remaining Parties, and any attempted assignment of
this Agreement by a Party without prior written consent of the other Parties
shall be void.
 
7

--------------------------------------------------------------------------------


 
8.9  Further Assurances.  The Parties agree to execute, acknowledge and deliver
all such further instruments, and to do all such other acts as may be necessary
or appropriate, in order to carry out the intent and purposes of this Agreement.


8.10  Successors and Assigns. This Agreement shall bind and inure to the benefit
of the Parties and their respective successors and permitted assigns.


8.11 English Language. The Parties confirm that it is their desire to have this
Agreement, as well as any and all other documents attached or relating hereto,
including notices, written in the English language exclusively.


8.12  Independent Contractors. Nothing in this Agreement is intended to create
any relationship between the Parties other than as independent contractors and
no Party, nor any of its employees, staff, agents, officers or directors shall
be construed to be the agent, fiduciary, employee, or representative of any
other Party.


8.13  Third Party Beneficiaries. This Agreement is not a third party beneficiary
contract, and, therefore, there are no third party beneficiaries to this
Agreement.


8.14  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and both of which together shall be
deemed a single instrument. This Agreement shall be deemed effective upon the
receipt by each party of an executed signature page hereto signed by the other,
which may be transmitted by facsimile or electronic means.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Party have caused its duly authorized representative to
execute this Agreement.


Rogers Corporation
INDUFLEX
   
By: /s/ Luc Van
Eenaeme                                                                
Signature
By: /s/ J. D.
Ludvigsen                                                                
Signature
Name Luc Van
Eenaeme                                                                
Print/Type
Name J. D.
Ludvigsen                                                                 
Print/Type
Title Vice
President                                                                ___
Print/Type
Title Managing
Director                                                               
Print/Type
Date: October 31,
2008                                                                
Date: October 31,
2008                                                                 
       
Rogers BVBA
     
By: /s/ Luc Van
Eenaeme                                                                
Signature
 
Name Luc Van
Eenaeme                                                                
Print/Type
 
Title Vice
President                                                                
Print/Type
 
Date: October 31,
2008                                                                
 







9

--------------------------------------------------------------------------------


 
Exhibit A


Terms and Conditions of Purchase


THE FOLLOWING TERMS AND CONDITIONS, AND THOSE SPECIFIED ON THE FACE OF THE
PURCHASE ORDER, SHALL EXCLUSIVELY GOVERN THE PURCHASE OF ALL GOODS AND/OR
SERVICES COVERED BY THE PURCHASE ORDER.
 
1.  DEFINITIONS


"Agreement" shall mean any agreement of sale and purchase whereby Seller sells
Goods and/or Services to Rogers;


“Business Day” shall mean a day on which banks located in the respective place
of the registered office of Rogers and Seller are open for normal banking
business;


"Days" shall mean calendar days;


“Goods and/or Services” shall mean the goods and/or services as described in the
Purchase Order;


"Purchase Order" shall mean the written details appearing on the reverse of
these Terms and Conditions;


"Rogers" shall mean Rogers Corporation or the subsidiary or affiliate of Rogers
Corporation indicated on the face hereof;


“Seller” shall mean the natural or legal person who or which intends to sell the
Goods and/or Services to Rogers.


“Termination for Cause” shall mean a termination of this Purchase Order by
Rogers pursuant to Section 16.2.
 
2.  OFFER AND ACCEPTANCE


2.1.  
The Purchase Order constitutes an offer by Rogers to Seller only to the extent
of, and as expressly limited by, the terms and conditions herein.



2.2.  
Acceptance of such offer is expressly limited to these terms and conditions, and
no other document, including, but not limited to, Seller’s proposal quotation
and acknowledgment forms, shall be deemed a part of the Purchase Order, unless
its terms are specifically and expressly agreed to by an authorized
representative of the Purchasing Department of Rogers, or an executive officer
of Rogers (collectively, an “Authorized Rogers Employee”) in writing.



2.3.  
Rogers reserves the right to revoke its offer at any time prior to its written
acceptance by Seller as provided below.



2.4.  
Acceptance by Seller shall be accomplished solely by return of an executed
acknowledgment copy of the Purchase Order, or by separately notifying Rogers in
writing of Seller’s acceptance hereof.



2.5.  
Without limiting the generality of the foregoing, Seller’s commencement of
performance shall not be deemed acceptance of the Purchase Order unless Rogers,
in its sole discretion, expressly elects in writing, signed by an Authorized
Rogers Employee, to waive (at any time before, during or after performance by
Seller) the requirement for such written acceptance of the Purchase Order by
Seller; in which case Seller shall be deemed, by its performance, to have
accepted each and every term and condition hereof.



2.6.  
If Seller’s acknowledgment or separate notice of acceptance of the Purchase
Order, or any other document of Seller relevant hereto (collectively “Seller’s
Documents”) contains any one or more terms inconsistent with, or additional to,
those set forth herein, such Seller’s Documents shall be deemed an acceptance of
these terms and conditions, accompanied by a proposal of additional terms, which
proposal Rogers then shall be deemed to have rejected unless an Authorized
Rogers Employee expressly accepts same in writing within ten (10) Days of its
receipt thereof.

 
 
10

--------------------------------------------------------------------------------


 
3.  CHANGES AND WAIVERS


3.1.  
The only changes (which term when used in this Section 3.1, includes amendments
and additions) to the Purchase Order by which Rogers shall be bound are those
expressly agreed to in a writing signed by an Authorized Rogers Employee.



3.2.  
In no event shall Rogers’ silence be construed as an acquiescence to or
acceptance of any proposed changes to the Purchase Order.



3.3.  
Rogers may at any time, by a timely written order signed by an Authorized Rogers
Employee and without other notice to Seller or its sureties or assignees,
suspend performance hereunder, increase or decrease the ordered quantities,
and/or make changes within the general scope of the Purchase Order with respect
to any one or more of the following:  (a) applicable drawings, designs, or
specifications, (b) methods of shipment or packing, and/or (c) place of
delivery, delivery schedule and/or testing.



3.4.  
If any such change(s) cause an increase or decrease in Seller’s actual cost of,
or in the time reasonably necessary for performance of the Purchase Order, then
an equitable adjustment shall be made in the Purchase Order price and/or
delivery schedule, as the case may be.



3.5.  
The party seeking such adjustment shall notify the other party in writing within
thirty Days of Seller’s receipt of notice of the changes, describing
specifically the adjustments sought. No claim for adjustment made after such
thirty Day period shall be valid, unless such period is extended in writing by
an Authorized Rogers Employee and a duly authorized employee of the Seller.



3.6.  
Nothing in this Section 3 (including, without limitation, any pending
disagreement regarding adjustments for such changes) shall excuse Seller from
proceeding, immediately upon receipt of such changes, with the Purchase Order as
changed or amended.



3.7.  
Without prejudice to the foregoing, no right or privilege of a party to the
Purchase Order may be waived or modified, except in writing executed by a duly
authorized officer of such party. A party’s failure to insist upon performance
of any term or condition hereof, or to exercise any right or privilege
hereunder, or any waiver thereof, shall not be deemed a waiver of any other
term, condition, right or privilege contained in the Purchase Order or any other
purchase order, including these terms and conditions; nor shall be construed as
a continuing waiver thereof.

 
4.  PRICE AND STATED TERMS


4.1.  
Seller shall sell to Rogers the Goods and/or Services at the prices and terms
specified in the Purchase Order, provided that the Purchase Order is accepted by
the Seller in accordance with Section 2 hereof..



4.2.  
INTENTIONALLY OMITTED.



4.3.  
INTENTIONALLY OMITTED.



4.4.  
Prices stated in the Purchase Order are inclusive of all charges for packing,
containers, insurance and transportation, except as otherwise specifically
provided on the face hereof.



4.5.  
Without prejudice to the other terms and conditions, prices offered and accepted
are in Euros or USD and are not subject to escalation or adjustment of any kind
for any reason except by mutual consent in writing, signed by an Authorized
Rogers Employee and by a duly authorized officer of Seller.

 
 
11

--------------------------------------------------------------------------------


 
5.  TAXES


5.1.  
Except as otherwise expressly provided herein or as required by any applicable
law, Seller agrees to pay any applicable tax, except for sales taxes (VAT),
which may be imposed upon the Goods and/or Services.



5.2.  
All of the applicable sales taxes to a purchase of Goods and/or Services by
Rogers and paid by Seller must be included and shown separately on its invoice
to Rogers.

 
6.  INVOICES


6.1.  
Invoices shall be submitted in duplicate and shall contain the following
information: Purchase order number, item number, description of item,
quantities, unit price, extended totals, and Seller’s packing slip number, in
addition to any other information specified elsewhere herein. However, any term
and condition appearing on the face or the back of an invoice or accompanying it
and deviating from the Purchase Order or from these terms and conditions, hereby
is deemed to be protested or objected by Rogers.



6.2.  
Seller shall provide Rogers with bills of lading, express receipts, or other
proof of delivery upon request.



6.3.  
Payment of Seller’s invoice shall not constitute acceptance of the Goods or
Services, and shall be subject to adjustment for errors, shortages, hidden or
obvious defects, or any failure of Seller to meet the requirements of the
Purchase Order.



6.4.  
Upon notice to Seller, Rogers may at any time withhold, deduct or set off from
any part of the price due under the Purchase Order or any other purchase order
of Rogers all or any portion of the damages resulting from any breach of a
material term or condition contained herein, and/or any amount owed to Rogers by
Seller or any of its affiliates, whether or not arising out of or related to the
transaction which is the subject of the Purchase Order.



6.5.  
Rogers shall issue payment sixty (60) Days from due date, or from actual
delivery date of goods or completion of services, whichever is later.



6.6.  
Late payment interests may only be charged (but will accrue as of the payment
date)  if Rogers fails to pay within thirty (30) Business Days after having
received a notice of non-payment in writing.

 
7.  UNDER- AND OVER SHIPMENTS


7.1.  
Rogers will pay only for quantities ordered; provided that inadvertent
overshipments of less than 10%, or undershipments of more than 10%,  of the
relevant Purchase Order shall be honored by Rogers.



7.2.  
If the over shipment on any Purchase Order exceeds 10%, then up to the entire
overshipment (at Rogers’ discretion) may be held at Seller’s risk and expense
for a reasonable time awaiting shipping instructions.



7.3.  
If the over shipment on any Purchase Order exceeds 10%, then return shipping and
insurance charges and any other expenses (related to the return) for the entire
overshipped quantities in the relevant Purchase Order) will be at Seller’s
expense.

 
8.  PACKING AND SHIPMENT


8.1.  
Unless otherwise specified, the Goods shall be packed, packaged, marked and
otherwise prepared for shipment in a manner which is: (i) in accordance with
good commercial practice, (ii) acceptable in common carriers for shipment at the
lowest applicable rate and in accordance with applicable laws and regulations,
and (iii) adequate to insure safe arrival of the Goods at the named destination.



8.2.  
Seller shall mark all containers with necessary lifting, handling and shipping
information, the Purchase Order number and the date of shipment.  An itemized
packing slip shall accompany each shipment. Failure to provide packing slips may
result in excusable delay in processing Seller’s invoices; furthermore, in any
such case, Rogers’ count shall be accepted as conclusive.

 
 
12

--------------------------------------------------------------------------------



 
8.3.  
For purposes of calculating early payment, cash or similar discounts, the period
for payment shall be computed either from the date of delivery and acceptance of
the Goods and/or Services ordered, or the date of receipt of correct and proper
invoices, prepared in accordance with the terms of the Purchase Order, whichever
date is later, until the date of mailing of Rogers’ check to Seller.

 
9.  DDP POINT / TITLE


9.1.  
Unless otherwise specially provided on the face of the Purchase Order, or
otherwise agreed to in writing by Rogers and the Seller, the Goods shall be
delivered on a Delivered Duty Paid (as defined in Incoterms) basis to Rogers’
designated address.



9.2.  
Title to the Goods and/or Services shall pass to Rogers upon delivery, subject
to Rogers’ satisfactory testing and inspection of the same.

 
10.  INSPECTION and ACCEPTANCE


10.1.  
The Goods and/or Services shall be subject to inspection and testing by Rogers
to the extent practicable at all places and times, including the period of
manufacture, and in any event, prior to final acceptance.



10.2.  
If inspection or test is made by Rogers at Seller’s premises, Seller without
additional charge shall provide all reasonable facilities and assistance for the
safety and convenience of Rogers’s inspections.



10.3.  
No inspection or test made prior to the final inspection and acceptance at
destination shall relieve Seller from responsibility for any defects or other
failure to meet the requirements of the Purchase Order.



10.4.  
In case the Goods or Services are defective in material or workmanship, or
otherwise not in conformity with the requirements of the Purchase Order, Rogers
will notify Seller within 15 days after establishing of apparent visual shipping
damage. Rogers shall have the right, either to reject them without correction,
or require their correction, or accept them with an adjustment in price, or
return them to Seller for full credit.  Any item which has been rejected or
required to be corrected shall be replaced or corrected by and at the expense of
Seller promptly after notice.



10.5.  
If after Rogers’ request, Seller fails to promptly replace or correct any
defective item within the delivery schedule, Rogers may



 
(i)
replace or correct such item and charge to Seller the cost occasioned thereby,
or

 
(ii)
give Seller seven (7) days’ notice of such failure, and, if the Seller fails to
remedy same within such seven (7) day period, then Rogers then may unilaterally
declare the Agreement terminated immediately and ipso jure, without court
intervention in accordance with the Termination for Cause provisions of Section
16.2, and demand payment of damages for an amount of 12% of the price specified
in the Purchase Order (notwithstanding Rogers' right to demand the actual
damages if higher); or

 
(iii)
require an appropriate reduction in price.



10.6.  
Notwithstanding any prior inspections or payments (partial or in full)
hereunder, the Goods and/or Services shall be subject to final inspection at
Rogers’s plant (or other destination designated by Rogers) within a reasonable
time after delivery.  Seller shall provide and maintain an inspection system
which is acceptable to Rogers.  Records of all inspection work shall be kept
complete and available to Rogers during the performance of the Purchase Order
and for such further period as Rogers may determine.

 
11.  DELIVERY


11.1.  
Time is of the essence.

 
13

--------------------------------------------------------------------------------


 
11.2.  
In the case of non-observance of the material terms of delivery contained in the
Purchase Order (in the case of Goods) or of the start and completion dates
contained in the Purchase Order (in the case of Services), if the Seller fails
to remedy same within seven (7) days following written notice of such
non-observance, Rogers shall, at its option be entitled either to demand
performance of the Agreement and payment of damages for delayed delivery for an
amount of 12% of the price specified in the Purchase Order (notwithstanding
Rogers' right to demand for the actual damages if higher), or to unilaterally
declare the Agreement terminated immediately and ipso jure, without court
intervention and to demand payment of damages for an amount of 12% of the price
specified in the Purchase Order (notwithstanding Rogers' right to demand for the
actual damages if higher).



 
Rogers is entitled to deduct any damages from the price due to Seller on the
basis of any agreement with Seller.

 
12.  WARRANTY


12.1.  
In addition to any warranty implied by fact or law, Seller expressly hereby
warrants for twelve (12) months from acceptance (or such longer time as Seller
otherwise may have offered or provided) that the Goods and/or Services to be
delivered or performed hereunder shall be free from defects in workmanship,
material and manufacture, shall comply strictly with the requirements of the
Purchase Order, including any drawings or specifications incorporated herein or
samples furnished by Rogers or Seller, and, where design is Seller’s
responsibility, shall be free from defects in design.



12.2.  
Seller further warrants that the Goods and/or Services ordered hereunder shall
be merchantable and shall be fit, suitable and sufficient for the purpose for
which intended, that it has the right to convey same to Rogers, and that the
Goods and/or Services are free of all liens and encumbrances.



12.3.  
Rogers cannot be deemed to have accepted apparent defects unless Rogers has
failed to notify such defects to Seller within thirty Business Days as from the
date of delivery.



12.4.  
Without prejudice to the protection and the remedies of Rogers by the provisions
of the law, if Goods and/or Services pursuant to this Purchase Order are within
one year after acceptance found not to be as warranted, Rogers may request
Seller, at Seller’s expense, to correct, repair, replace, credit or refund, as
Rogers shall elect in writing.



12.5.  
Any Goods or Services corrected or furnished by Seller in replacement of the
same shall also be subject to all the provisions of the Purchase Order and
entitled to warranties to the same extent as the Goods and/or Services initially
furnished hereunder, starting from the date of correction, repair or
replacement.



12.6.  
All warranties hereunder shall survive inspections, tests, acceptance of and
payment by Rogers.



12.7.  
All warranties hereunder shall run to Rogers and to its successors and assigns.



12.8.  
All remedies under the Purchase Order shall be cumulative and not alternative
and are without prejudice to the remedies available to Rogers by law.



13.  ASSIGNMENT  No part of the Purchase Order may be assigned or subcontracted
by Seller without the prior written approval of an Authorized Rogers Employee.


14.  INTELLECTUAL PROPERTY INDEMNIFICATION  Seller represents and warrants to
Rogers that no use or sale of any item to be delivered hereunder, alone or in
any combination recommended or specified by Seller, and no service supplied or
work performed hereunder by Seller, its agents, employees or representatives,
will infringe any U.S. or foreign patent, copyright, trademark, service mark or
other intellectual property.  Seller agrees to indemnify and hold Rogers and its
customers harmless from and against any and all costs, damages, and expenses
(including without limitation prompt reimbursement of legal fees and expenses,
expended or incurred by Rogers to defend itself therefrom or otherwise as a
consequence thereof) and all judgments and decrees resulting from any actual or
alleged infringements or contributory infringement of any U.S. or foreign
patent, copyright,  trademark, service mark or other intellectual property by
such use or sale of any such item or by any services supplied or work performed
hereunder by Seller, its agents, employees or representatives. Other than for
trade mark or service mark infringements, Rogers and its customers shall not be
entitled to make any claims under this clause for infringements known by Rogers
with respect to the products as described in Exhibit B as long as the features
of the products as described in Exhibit B  have not been changed.
 
 
14

--------------------------------------------------------------------------------


 
15.  COMPLIANCE MATTERS AND OTHER INDEMNIFICATION


15.1.  
To the extent that Seller’s agents, employees, representatives or subcontractors
enter upon Rogers's premises, Seller agrees to indemnify and save harmless
Rogers of and from any and all loss, claim, damages, liability, cost, expense
(including legal fees and expenses), and any cause of action whatsoever, arising
out of or in connection with any act or omission of Seller, its agents,
employees, representatives or subcontractors.



15.2.  
Seller shall maintain and provide proof to Rogers, as requested, of General
Liability Insurance and Worker’s Compensation Insurance.



16.  TERMINATION


16.1.  
Rogers reserves the right to terminate the Purchase Order at its convenience.
Immediately upon notice thereof, Seller shall stop all work and observe any
instructions from Rogers as to work in process, and Rogers shall pay Seller an
equitable adjustment for work already performed.



16.2.  
Rogers may also terminate the Purchase Order for cause immediately, and without
liability of any kind and without waiving any other of its rights and remedies,
whether at law for damages, in equity or both (“Terminate for Cause” or
“Termination for Cause”) in the event of: (i) a breach by Seller of any of the
material terms or conditions hereof, (ii) failure by Seller to provide Rogers
with adequate assurance of due performance upon written demand by Rogers when
reasonable grounds for insecurity have arisen, including, without limitation, a
failure to meet delivery, production or other performance schedules, or (iii)
upon Seller’s bankruptcy or insolvency.  In such event, Rogers shall not be
liable to Seller for any amounts, and Seller shall be liable for and shall hold
Rogers harmless from, any damage, cost and expense occasioned by Seller’s breach
or default (including, without limitation, legal fees and expenses).



If it should be determined that a Termination for Cause by Rogers has been
improper,then such termination shall be deemed to have been for Rogers’
convenience, and treatedfor all purposes as set forth in Section 16.1, with no
other liability than as expressly statedtherein.
 
17. GIFTS


If Rogers determines that gratuities (in the form of entertainment, gifts or
otherwise) were offered or given by Seller to any employee, agent or
representative of Rogers with a view towards securing a contract or securing
favorable treatment with respect to the awarding, amending or the making of any
determination with respect to the performance of such contract, Rogers may
Terminate for Cause by notice to Seller pursuant to Section 16.2.
 
18.  ELECTRONIC TRANSACTIONS


Seller and Rogers agree to conduct the transactions governed by these terms and
conditions by electronic means except: (i) as to matters where a manual
signature of an Authorized Rogers Employee is required hereby; and (ii) Rogers’
liability hereunder  may not be increased or expanded except by an amendment or
waiver complying with the terms of Section 3 bearing the manual signature of an
Authorized Rogers Employee.
 
15

--------------------------------------------------------------------------------


 
19.  MISCELLANEOUS


19.1.  
If any provision (or part thereof) of these terms and conditions is found by any
competent authority to be void or unenforceable, such provision (or part
thereof) shall be deemed to be deleted from these terms and conditions and the
remaining provisions (or other parts thereof) of these terms and conditions
shall continue to have full force. Seller and Rogers shall then negotiate in
good faith in order to agree the terms of mutually satisfactory provisions to be
substituted for the provisions (or parts thereof) found to be void and
unenforceable.



19.2.  
Captions are for convenience only, and shall not be deemed part of the Purchase
Order, nor be taken into consideration in the interpretation hereof.

 
20.  APPLICABLE LAW AND DISPUTE RESOLUTION


20.1.  
Disputes arising out of or in connection with any agreement to which these terms
and conditions are applicable, shall be exclusively settled by the courts of the
legal district of Ghent.



These terms and conditions and any relationship to which these terms and
conditions apply shall be governed, construed, interpreted, enforced by, and the
relations between Rogers and Seller shall be determined in accordance with the
Belgian laws, and no effect shall be given to any other choice-of-law or
conflict-of-laws rules or provisions (those of Belgian, foreign or international
nature) that would cause the laws of any other jurisdiction to be applicable,
nor to the UN Convention of Vienna on Contracts for the International Sale of
Goods (dated 11 April 1980).





16